Humphrey, J.
This action is brought for an injunction restraining the defendants from operating, and permitting to be operated, an open-air parking space for more than five cars, in a restricted district.
The plaintiff is the owner of a licensed garage diagonally across the street from the premises of the defendants, and its business is curtailed and its finances impaired by defendants’ operation.
The plaintiff is such an interested party as entitles it to prosecute this action. (Rice v. Van Vranken, 255 N. Y. 541.) The provisions of article 2, section 4, subdivisions 15 and 29 of the Amended Building Zone Resolution are applicable to defendants’ situation.
The plaintiff may have judgment enjoining the defendants from the operation of their premises as an open-air parking space.